           Case 1:21-cv-03806-RWL Document 15 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 8/4/2021
---------------------------------------------------------------X
CRISTIAN SANCHEZ,                                              :
                                                               :   21-CV-3806 (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER OF DISMISSAL
                                                               :
CRACKLE PLUS, LLC,                                             :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court having been advised by the parties that all claims asserted in this action

have been settled (Dkt. 14), it is ordered that the above-entitled action be, and hereby is,

dismissed without costs; provided, however, that if the settlement is not consummated

within thirty days of this Order, either party may apply by letter within that period to restore

the action to the calendar. Any application to reopen must be filed within thirty days of

this Order, and any application to reopen filed thereafter may be denied solely on that

basis. If the parties wish for the Court to retain jurisdiction to enforce a settlement

agreement, an order of the Court must be entered to that effect within the thirty day period.

See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). Any pending

motions are moot and shall be terminated. The Clerk of Court is respectfully directed to

terminate all pending motions, vacate all remaining conference dates and other

deadlines, and close this case.




                                                        1
        Case 1:21-cv-03806-RWL Document 15 Filed 08/04/21 Page 2 of 2




                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: August 4, 2021
       New York, New York

Copies transmitted to all counsel of record.




                                               2
